DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
MPEP 2173.05
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: determining the angle of the magnetic field with respect to the first or second axis, wherein the angle is determined so that the angle is derivable from the value of arcsin of Bz or of its approximation, when the absolute value of Bz < the absolute value of Bx, and derivable from the value of arccos of Bx or of its approximation, when the absolute value of Bz > the absolute value of Bx.
Although permissible in certain instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries 
Claim 11 is analogous to claim 1, and is therefore rejected as well for the same reasons stated.
Dependent claims 2-10 are rejected by virtue of their dependence on claim 1, and claims 12-15 are rejected due to their dependence on claim 11.
The examiner emphasizes that the 112(b) rejections are not based on claim breadth, but rather due to a lack of clarity as to the boundaries of the claimed subject matter arising from functional language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of determining an absolute angle of a magnetic field, the method comprising the following steps carried out by a digital signal processor: 
receiving a first digital measurement value of a first magnetic field component, referred to as Bx, indicating intensity of the magnetic field along a first axis, 
receiving a second digital measurement value of a second magnetic field component, referred to as Bz, indicating intensity of the magnetic field along a second axis, orthogonal to the first axis, 
determining absolute values for the first and second magnetic field components, and
determining the angle of the magnetic field with respect to the first or second axis, wherein the angle is determined so that the angle is derivable from the value of arcsin of Bz or of its approximation, when the absolute value of Bz < the absolute value of Bx, and derivable from the value of arccos of Bx or of its approximation, when the absolute value of Bz > the absolute value of Bx.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea 
For example, steps of “determining absolute values for the first and second magnetic field components, and
determining the angle of the magnetic field with respect to the first or second axis, wherein the angle is determined so that the angle is derivable from the value of arcsin of Bz or of its approximation, when the absolute value of Bz < the absolute value of Bx, and
derivable from the value of arccos of Bx or of its approximation, when the absolute value of Bz > the absolute value of Bx (using absolute values and trig functions to solve for angles)” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “receiving a first digital measurement value of a first magnetic field component, referred to as Bx, indicating intensity of the magnetic field along a first axis, 
receiving a second digital measurement value of a second magnetic field component, referred to as Bz, indicating intensity of the magnetic field along a second axis, orthogonal to the first axis (both steps receiving or measuring data)” are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claim 11.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: steps carried out by a digital signal processor
Claim 11: A digital signal processor
The additional element in the preamble of “steps carried out by a digital signal processor” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A digital signal processor (generic processor) is generally recited and are not qualified as particular machine.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10, and 12-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Popovic et al. (US 20070029998 A1) discloses a Sensor for Detecting the Direction of a Magnetic Field in a Plane.
Arbaugh, Jason, Todd, Table look-up CORDIC: effective rotations through angle partitioning, Dissertation, The University of Texas at Austin, 12/2004 relates to the development, derivation, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	12/14/2021

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863